Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 1 of 35 PageID #: 297
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 2 of 35 PageID #: 298




                                             TABLE OF CONTENTS

PRELIMINARY STATEMENT......................................................................................... 1

ARGUMENT .......................................................................................................................... 1

POINT I
                    THE PEOPLE’S RESPONSE TO APPELLANT’S
                    INDISPUTABLY PRESERVED SUFFICIENCY CLAIM
                    RESTS ON “INFERENCES” THAT CAN ONLY BE
                    REACHED BY SPECULATION AND BY IGNORING
                    OR DISTORTING NUMEROUS PIECES OF THEIR
                    OWN EVIDENCE. ........................................................................................ 1

POINT II
                    THE CONCEDED ERROR OF INTERFERING WITH
                    DEFENSE COUNSEL’S ACCESS TO A KEY
                    PROSECUTION     WITNESS                      PREJUDICED
                    APPELLANT AND WAS NOT HARMLESS BEYOND
                    A REASONABLE DOUBT. ......................................................................... 8

POINT III
                    THAT THE COURT IMPROPERLY PRECLUDED
                    APPELLANT FROM REVEALING AND FURTHER
                    EXPLORING    WILSON’S                 MENTAL                    ILLNESS,
                    SUBSTANCE ABUSE, AND ALLEGED DOMESTIC
                    VIOLENCE HISTORY, IS A PRESERVED CLAIM IN
                    EVERY ASPECT SAVE ONE, AND THE ERROR WAS
                    NOT HARMLESS.........................................................................................11

POINT IV
                    THE PEOPLE’S CONCLUSORY AND SPECULATIVE
                    RESPONSE FAILS TO SHOW THE DECEASED’S 911
                    CALL WAS ADMISSIBLE AS A PRESENT SENSE
                    IMPRESSION, AND THEIR CONTENTION THAT
                    ANY ERROR WAS HARMLESS IS INCONSISTENT
                    WITH THEIR POSITION THAT THE CALL
                    DISPROVED JUSTFICATION “BY ITSELF.” .....................................19


                                                                  i
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 3 of 35 PageID #: 299




POINT V
                   (A) THE PEOPLE IGNORE THEIR OWN EVIDENCE
                   ESTABLISHING THAT POLICE CONTINUED
                   QUESTIONING            APPELLANT                         AFTER                 SHE
                   UNEQUIVOCALLY INVOKED HER RIGHT TO
                   REMAIN SILENT; (B) THE PEOPLE’S MOLINEUX
                   ARGUMENTS ILLUSTRATE THAT THE BENEFITS
                   CARD EVIDENCE WAS CUMULATIVE AT BEST,
                   AND SO ITS VALUE COULD NOT POSSIBLY
                   OUTWEIGH ITS PREJUDICIAL IMPACT; AND THE
                   SUPPRESSION AND MOLINEUX ERRORS WORKED
                   IN TANDEM TO PAINT APPELLANT A LIAR WHEN
                   HER JUSTIFICATION DEFENSE TURNED ON HER
                   CREDIBILITY. .............................................................................................22

POINT VI
                   THE PROSECUTOR’S SUMMATION REMARKS
                   WERE NOT FAIR COMMENT OR RESPONSE, AND
                   THIS COURT SHOULD REVIEW THEM IN THE
                   INTEREST OF JUSTICE BECAUSE THEY UNFAIRLY
                   ATTACKED      APPELLANT’S    JUSTIFICATION
                   DEFENSE IN A WEAK CIRCUMSTANTIAL CASE. ........................26

CONCLUSION ....................................................................................................................32




                                                               ii
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 4 of 35 PageID #: 300




SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: SECOND DEPARTMENT
--------------------------------------------------------------------------x
THE PEOPLE OF THE STATE OF NEW YORK,                                      :

                                Respondent,                              :

                    -against-                                            :

ATARA WISDOM,                                                            :

                                 Defendant-Appellant.                     :
--------------------------------------------------------------------------x
                                PRELIMINARY STATEMENT
        This Reply addresses certain arguments made in Respondent’s Brief, dated

September 29, 2017, and served by regular mail on that date. This Court extended

appellant’s time to reply to November 30, 2017.


                                            ARGUMENT

                                               POINT I
                THE PEOPLE’S RESPONSE TO APPELLANT’S
                INDISPUTABLY PRESERVED SUFFICIENCY CLAIM
                RESTS ON “INFERENCES” THAT CAN ONLY BE
                REACHED BY SPECULATION AND BY IGNORING
                OR DISTORTING NUMEROUS PIECES OF THEIR
                OWN EVIDENCE.

        In Point I of her brief, appellant argues that the People failed to prove beyond a

reasonable doubt that appellant did not justifiably stab Wilson to prevent him from

raping her (App. Br. at 39-49). Specifically, appellant argues that the People’s only direct

evidence consisted of her emotional written and video-recorded statements describing


                                                    1
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 5 of 35 PageID #: 301




the attempted rape, and because the People’s circumstantial evidence—including a

corroborating prompt outcry—was consistent with innocence, it could not disprove

justification beyond a reasonable doubt (id.).

       Although appellant’s own statements were the key evidence against her, the

People barely discuss them.1 The People’s sufficiency argument treats identity as a given

(and they expressly argue this later, Resp. Br. at 49), but it was established solely through

appellant’s admissions to police and Shepard—admissions describing justification. The

only other evidence linking appellant to Wilson was her DNA in his apartment and use

of his phone, which clearly did not prove she stabbed him. Wilson’s 911 call that night

was not only inadmissible, but his hearsay statements that a woman was acting crazy

were completely unreliable given silence in the background; that he was extremely

intoxicated and possibly high on cocaine; and the unfair preclusion of his history of

violent hallucinations and any exploration into whether substance abuse increased the

chances of having a psychotic episode (Points III-IV, post).                     Thus, appellant’s

admissions to stabbing Wilson were necessary to prove identity.

       On appeal, the People assert they were free to urge the jury to credit the

incriminating portions and discredit “self-serving, exculpatory” portions (Resp. Br.

at 79), and implicitly ask this Court to do the same. While this may be true in other



1
  The People excise the statements from their sufficiency arguments but they were admitted on the
People’s case-in-chief and clearly must be considered in a sufficiency analysis, not just in weight-of-
the-evidence review (see Resp. Br. at 29-33).


                                                  2
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 6 of 35 PageID #: 302




cases, here, attacking appellant’s admissions in “almost every facet . . . save one”—that

she stabbed Wilson—runs afoul of the rule limiting the People’s reliance on evidence

they maintain “is an unbelievable story.” See People v. Reed, 40 N.Y.2d 204, 206-09

(1976). In Reed, the Court of Appeals reversed a manslaughter conviction because, in

attacking the believability of the sole eyewitness’s justification description with

circumstantial physical evidence, the People failed to prove guilt since there was no

basis other than speculation for the jury to accept that she saw the defendant commit

the shooting at all. Id. Notably, the Court found circumstantial proof of the defendant’s

presence that night insufficient to support the People’s reliance on only the

incriminating portion of the eyewitness’s account. Id. at 206, 209. Here, circumstantial

proof of appellant’s presence in Wilson’s apartment similarly does not provide a rational

basis to conclude, beyond a reasonable doubt, that she truthfully admitted stabbing him

but lied about everything else.

       Moreover, the People cannot disprove justification without resorting to sheer

speculation, which is not part of viewing the circumstantial evidence in the light most

favorable to them. At a minimum, a different verdict would have been reasonable and

the weight of the conflicting inferences balances in appellant’s favor. In weight review,

“[e]ven if all the elements and necessary findings are supported by some credible

evidence, the [appellate] court must examine the evidence further. If based on all the

credible evidence a different finding would not have been unreasonable,” then the

appellate court “must, like the trier of fact below, ‘weigh the relative probative force of

                                            3
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 7 of 35 PageID #: 303




conflicting testimony and the relative strength of conflicting inferences that may be

drawn from the testimony.’” People v. Cahill, 2 N.Y.3d 14, 57-58 (2003); People v. Bleakley,

69 N.Y.2d 490, 495 (1987).

        First, the People try in vain to downplay appellant’s prompt outcry to Matthew

Shepard, which corroborated the attempted rape. Asked whether appellant told him

Wilson “tried to rape her,” Shepard said, “He tried to force his self on her, she did say

that,” and he “tried to take it, tried to force his self on her” (366-68; emphasis added).

This was in no way ambiguous (Resp. Br. at 30-31, 50). And, the record does not

support the People’s claim that the outcry occurred hours after Shepard picked up

appellant, making it not prompt enough to be credible (id. at 31, 50, 80). Shepard lived

on Cedar Street in Brooklyn, less than a mile from Wilson’s apartment at 832 Bushwick

Avenue (Victoria Wilson: 67; Shepard: 344).2 It could not have taken more than a few

minutes to drive to Shepard’s home, where the outcry occurred, and there was no

evidence as to how soon afterward her outcry came. In any event, even a few hours is

well within the parameters of what constitutes “prompt” outcry. E.g., People v. Rosario,

17 N.Y.3d 501, 513, 515 (2011) (weeks after abuse started deemed prompt, noting other

examples include morning after sexual assault and within 12 hours).




2
  We respectfully request judicial notice of this distance, which is based on a Google Maps calculation.
See Carreiro v. Colbert, 45 Misc.3d 1221(A), *1 (Sup. Ct., Tompkins Cty. 2014) (taking judicial notice of
distance between two residences based on Google Maps while noting, “[c]ourts commonly use
internet mapping tools to take judicial notice of distance and geography”) (citations omitted).


                                                   4
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 8 of 35 PageID #: 304




      Appellant also told Shepard that Wilson hit her, and Shepard observed facial

swelling. That he saw no blood does not prove there was no violence toward her (Resp.

Br. at 34-35), but only that she cleaned up, which is consistent with her telling police

she ran into the bathroom and with finding her blood there. Finally, there is a strong

likelihood the jury discredited Shepard’s corroborating testimony solely because defense

counsel impeached his credibility due to the improper interference with counsel’s right

to interview him (Point III, post)), and because the prosecutor’s summation

mischaracterized the outcry testimony (Point VI, post).

      Second, the physical evidence did not contradict appellant’s statements, and the

People may not distort their proof under the guise of viewing it in the light most

favorable to them. Thus, the medical examiner’s equivocal testimony that Wilson’s

wounds could have impaired his mobility within minutes, giving no indication of how

likely this was, does not support the People’s assertion that it was impossible he

removed his own clothes and caused the blood and fecal smears in the apartment after

having been stabbed (Resp. Br. at 31-32). The People also cherry-pick appellant’s

statement to claim that the location and number of wounds contradicted her (id. at 30).

Appellant said that Wilson bent her over and hit her back as she faced the floor; she

eventually struggled upright but could not push him away; and she stabbed Wilson as

he continued to hold her. So, while she thought she “must have” stabbed Wilson’s legs,

the People ignore both her uncertainty and the fact that her description of stabbing




                                           5
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 9 of 35 PageID #: 305




Wilson after she was upright, as he would not let go, was consistent with his wounds

and lack of defensive wounds.

       Similarly, the surrounding circumstances show it is not reasonable to infer that

appellant was lying about the attempted rape and having no sexual relationship with

Wilson simply because she referred to sleeping on Wilson’s couch when, in fact, he had

only a recliner (id. at 33-34). Appellant spoke to police eight months later, having stayed

with Wilson for only about a month. And, it is both speculative and misleading to

suggest there must have been a sexual relationship because there was nowhere to sleep

except the bed. Appellant obviously could have meant that she slept in the recliner,

and it makes sense that both she and Wilson would have agreed to that sleeping

arrangement—he got $50 to $60 from her to cover some expenses while he was

unemployed and struggling with a drug habit, and she desperately needed somewhere

to stay while unable to afford rent. Indeed, she was in a homeless shelter when arrested.

       There were myriad problems with the 911 call, which the People claim disproved

justification “[b]y itself” (id. at 29, 40, 49), even setting aside that the jury should never

have heard it (Point IV, post). The People assume Wilson made the call as a rational

actor—thus, his statement on it about a woman acting crazy must be true—even though

he had a .20 percent blood alcohol content and was possibly high on cocaine.

Supposedly, viewing the 911 call in the People’s favor requires ignoring these facts,

simply because Wilson did not slur his words. But even medical professionals struggle

to discern intoxication levels from outward behavior such as slurred speech, especially

                                              6
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 10 of 35 PageID #: 306




in chronic drinkers like Wilson because tolerance masks outward symptoms; there is no

evidence that tolerance minimizes alcohol’s effect on judgment, however. See Kalen N.

Olson et. al., Relationship Between Blood Alcohol Concentration and Observable Symptoms of

Intoxication in Patients Presenting to an Emergency Department, 48 ALCOHOL           AND

ALCOHOLISM 4, 386-89 (2013), available at https://academic.oup.com/alcalc/article/48

/4/386/534528/Relationship-Between-Blood-Alcohol-Concentration. The risk that

Wilson was hallucinating or hearing voices at the time, unknown to the jury (Point III,

post), further undermined the weight owed the 911 call and increased the likelihood that

Wilson attacked appellant.

      The 911 call also did not describe any violence or threats by appellant, and it is

sheer speculation, not reasonable inference, that the timing of the call and when

appellant used Wilson’s phone proved she lied about the time of the stabbing (Resp.

Br. at 31-32). As the People later concede when it suits their purposes, appellant’s use

of Wilson’s phone did not prove she had already stabbed him (Resp. Br. at 73). There

is simply no way to establish the sequence of events without speculating (App. Br. at 45-

46). The People ignore that the phone records corroborate appellant’s report of

temporarily leaving Wilson’s apartment a few days earlier after a prior incident of

unwanted sexual touching; appellant said Wilson called her incessantly and, sure

enough, the records showed he called her 25 times between November 26th and 28th.

      Finally, the People conveniently ignore appellant’s distraught demeanor in her

video-recorded interview, and Shepard’s testimony that he kept asking her what was

                                            7
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 11 of 35 PageID #: 307




wrong, to claim that her “callousness”—based on using slang to describe what

happened and leaving the city—disproved justification (Resp. Br. at 31). Not only is

flight of “little weight” since fear of not being believed is an obvious innocent

explanation (see App. Br. at 48 (providing cases)), but the related argument that

appellant demonstrated consciousness of guilt by staging the scene in the apartment

requires, as already noted, sheer speculation rather than logical inferences in the

People’s favor. The People also ignore that the jury could have discredited appellant

and voted guilty simply because of the prosecutor’s argument that she lied about an

irrelevant uncharged theft (Point V, post).

       In short, this Court should reverse, on the law and in the interest of justice, and

dismiss the indictment because: (1) if appellant’s admissions were completely unreliable,

the People could not possibly prove beyond a reasonable doubt that she stabbed

Wilson; and (2) the circumstantial evidence corroborated rather than contradicted her

justification statement.


                                       POINT II
              THE CONCEDED ERROR OF INTERFERING WITH
              DEFENSE COUNSEL’S ACCESS TO A KEY
              PROSECUTION     WITNESS     PREJUDICED
              APPELLANT AND WAS NOT HARMLESS BEYOND
              A REASONABLE DOUBT.
       In Point II of her brief, appellant argues that the court’s ruling that the

prosecutor could insist on being present when defense counsel interviewed Shepard,



                                              8
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 12 of 35 PageID #: 308




who was willing to speak to counsel but detained as a material witness, violated

appellant’s rights to due process, to present a defense, and to the effective assistance of

counsel (App. Br. at 50-56).

       The People concede the error and do not dispute it is preserved, arguing only

lack of prejudice and harmlessness (Resp. Br. at 36-40). But they fail to recognize that

there is more than a “reasonable possibility” that Shepard’s testimony corroborating

justification “might” have had greater impact with the jury if counsel had not focused

solely on impeaching Shepard leading up to his unexpected corroboration. People v.

Crimmins, 36 N.Y.2d 230, 237 (1975).

       The People’s lack of prejudice argument is twofold: (1) counsel’s cross-

examination of Shepard was “quite thorough,” making it speculative to suggest counsel

could have uncovered additional exculpatory information had he been permitted a

private interview; and (2) counsel could have spoken to Shepard previously since he

was not a surprise witness (Resp. Br. at 37-39). True, counsel’s cross-examination was

vigorous—in making every effort to impeach Shepard, including by asking whether he

was sleep-deprived and “bad fucked up” when he picked up appellant. It would have

been completely illogical for counsel to aggressively attack Shepard’s credibility and

memory had he known Shepard would corroborate appellant, and this was far more

damaging than the People preemptively eliciting the mere fact of Shepard’s prior

convictions. Regarding the possibility of additional exculpatory information, counsel

would have been able to explore whether appellant had also disclosed the attempted

                                            9
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 13 of 35 PageID #: 309




rape before arriving at Shepard’s home, her demeanor, whether she provided any details

about how Wilson attacked her, and who knows what else. The People are correct that

this is speculative but that is exactly the point; appellant was entitled to have her attorney

investigate whatever issues he wanted with Shepard, and it is unfair to expect him to

have done so in front of the jury risking that Shepard would strengthen the People’s

case. That counsel ended cross-examination so quickly following the surprise outcry

testimony demonstrates his reluctance to delve deeper in front of the jury, as does the

fact that it was the judge who solicited more detail about the outcry.

       Given that the People needed a material witness order to get Shepard to

cooperate, it makes no sense to argue that counsel could have spoken to Shepard

previously. It is both speculative and illogical to assume Shepard might have been more

willing to speak to counsel before trial, based on his having a criminal record and having

been attracted to appellant years earlier. Notably, he and appellant barely knew each

other and never spoke again after the night of the incident.

       The undisputed standard for reviewing witness-interference error is whether

there is a “reasonable possibility [it] might have contributed” to the verdict. Crimmins,

36 N.Y.2d at 237 (emphasis added). Appellant’s statements were the People’s only

direct evidence, the case completely turned on her credibility about the attempted rape,

and there is more than a reasonable possibility that unimpeached corroboration from

Shepard might have outweighed the circumstantial evidence pointed to by the People,

especially since the jury had to speculate about what that evidence meant.

                                             10
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 14 of 35 PageID #: 310




                                     POINT III
             THAT THE COURT IMPROPERLY PRECLUDED
             APPELLANT FROM REVEALING AND FURTHER
             EXPLORING    WILSON’S   MENTAL    ILLNESS,
             SUBSTANCE ABUSE, AND ALLEGED DOMESTIC
             VIOLENCE HISTORY, IS A PRESERVED CLAIM IN
             EVERY ASPECT SAVE ONE, AND THE ERROR WAS
             NOT HARMLESS.
      Appellant argues in Point III of her brief that the court misunderstood Wilson’s

medical records to conclude he had no history of psychosis, and then violated

appellant’s right to present a defense by: precluding her from “explor[ing], through

Wilson’s medical records, doctor, or an expert, whether Wilson’s Seroquel

noncompliance and extreme intoxication increased the likelihood of experiencing

hallucinations and/or acting aggressively”; refusing to at least “conduct an in camera

interview of Wilson’s doctor to ascertain the purpose of the Seroquel prescription”;

restricting cross-examination about Wilson’s psychiatric prescription and substance

abuse; and preventing exploration of Wilson’s domestic violence through cross-

examination or disclosure of relevant DIRs (App. Br. at 57-67).

      The People do not dispute that the court should have granted counsel’s request

for in camera questioning of Wilson’s doctor to determine the Seroquel prescription’s

purpose (see Resp. Br. at 41-49). This error alone requires reversal. If Seroquel was

prescribed to treat Wilson’s violent hallucinations and hearing voices, this would have

gutted the premise of several court rulings. It could not possibly be said that counsel

would be calling for speculation by revealing information from Wilson’s own doctor to


                                          11
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 15 of 35 PageID #: 311




the jury, and counsel would have had an even stronger argument for exploring through

either Wilson’s doctor or an expert how alcohol and drug use would likely affect him

in light of his mental illness and Seroquel noncompliance.


      A.     Wilson’s Psychiatric and Substance Abuse History

      Absent the in camera interview the People concede should have been granted,

they argue the court properly precluded Wilson’s records, related expert testimony, and

cross-examination about his mental illness and substance abuse, for several reasons.

They first contend that it would have invited unfair speculation because there was “no

evidence he was hallucinating,” “psychotic,” “irrational,” or exhibited a “loss of mental

control” “when he allegedly attempted to rape defendant” (Resp. Br. at 42-43). Beyond

suggesting that rape is a rational and controlled response to a woman saying no to sex,

there was evidence that Wilson may have been having a psychotic episode. Angrily

pacing back and forth, violently preventing appellant from leaving his apartment, and

engaging in “vulgar and abusive” name-calling (id. at 42), all out of the blue, is not

normal behavior. The 911 call was just as indicative of a hallucination as the truth of

its contents given the silence in the background and lack of corroboration that a “crazy”

woman was doing anything at all. And, had counsel been permitted to determine the

Seroquel prescription’s purpose and the effect of noncompliance, especially combined

with substance abuse, the toxicology report could have further suggested Wilson was

having a psychotic episode. The People’s authority for precluding medical records are



                                           12
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 16 of 35 PageID #: 312




completely inapposite, involving records that were either remote and contained no

evidence of hallucinations, or about a witness whose behavior at the time of the crime

was not in dispute (id. at 42-43). Here, Wilson’s records were recent, did contain

evidence of hallucinations, and his behavior was in dispute.

      Next, the People argue that, unless appellant knew Seroquel noncompliance

could make Wilson violent, it was “not probative of the reasonableness of [her]

supposed fear” (id. at 43-45). But this confuses prior violent acts with objective medical

evidence tending to show the victim may have been acting “crazy”—a view the Court

of Appeals rejected decades ago when it unanimously endorsed the following reasoning

for allowing proof of a victim’s drug use unknown to the defendant:

             we see no legal barrier to . . . evidence of contemporaneous
             drug usage to support a justification defense where a
             defendant, though ignorant of drug use, reports crazed
             behavior consistent with such evidence. The report of the
             victim’s physical condition at the time of death bears little
             resemblance to the character or reputation evidence at issue
             in People v. Miller, 39 N.Y.2d 543, 384 N.Y.S.2d 741, 349
             N.E.2d 841 [1976] and its progeny, and is far more
             scientifically reliable as a basis for gauging the victim’s
             behavior at the time of the incident.
People v. Chevalier, 20 A.D.2d 114, 116-18 (1st Dep’t 1996), aff’d. 89 N.Y.2d. 1050, 1053

(1997). Here too, evidence that Wilson required psychiatric medication to control

violent hallucinations and hearing voices, and was not taking that medication, was

consistent with appellant’s description of his violent behavior while saying “crazy shit.”

Thus, it provided a scientifically reliable basis for gauging his behavior, which was



                                           13
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 17 of 35 PageID #: 313




relevant to the likelihood he tried to rape appellant, regardless of what she knew about

Seroquel.

      The People’s claim that the reasonableness of appellant’s fear was never at issue

(Resp. Br. at 45-46, 55) is quite confusing: the prosecutor conceded Wilson tried to have

sex with appellant (452, 468, 473), the entire defense was that appellant reasonably

feared rape, and the reasonableness of her belief was an element the People had to

disprove. The People seem to believe, as the trial prosecutor argued to the jury, that

their position that appellant was lying about the attempted rape meant the jury did not

have to even consider whether it was reasonable for her to fear Wilson. This is simply

not true. The court determined that appellant’s statements interposed justification, and

the People therefore had the burden to disprove it beyond a reasonable doubt, which

requires more than merely calling appellant a liar.

      Another puzzling argument is that appellant failed to make an adequate record

that Seroquel treated a condition that made Wilson potentially violent (id. at 46-47). In

fact, defense counsel discussed the records in detail when seeking to use them, saying:

“Wilson noted hallucinations, to harm himself or others,” and reported hearing

“voices”; was “diagnosed with major depressive disorder with psychotic features”; and

was prescribed “Prozac for his depression,” Benadryl for allergies and sleeplessness,

and Seroquel, “which is an antipsychotic.” Accordingly, counsel wanted to introduce

the records and to call Wilson’s treating physician to ask whether Seroquel was

prescribed to “control [his] hallucinations,” about the effect of noncompliance as

                                           14
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 18 of 35 PageID #: 314




shown by the toxicology report, and whether “alcohol abuse exacerbate[d] the

hallucinations” (53-57). Since the court denied counsel’s request for an in camera

interview with Wilson’s doctor to determine whether Seroquel was for psychosis, which

the People do not dispute was error, it is difficult to see what more counsel could have

possibly said to explain why this evidence was relevant.

       Notably, the People never disputed counsel’s representations of Wilson’s

records, which they provided, and it is completely disingenuous to now suggest the

court correctly determined from the records that Wilson was being treated only for

depression (id. at 46-47). Knowing full well that defense counsel was right, the People

ask this Court to ignore the records, submitted with appellant’s brief, because they were

not made a court exhibit below. This procedural oversight should not bar this Court

from reviewing the records. Appellant could potentially spend the rest of her life

wrongfully in prison for this conviction, and the People make no claim that the records

appellant provided to this Court are not a true copy of the ones the trial court reviewed.

       The Court should also consider, in the interest of justice, whether Wilson’s

records were admissible to assess his credibility, which the People put in issue by

arguing that his 911 call statements were truthful and proved appellant was the one who

became violent (App. Br. at 62).        The People contend that none of Wilson’s

documented mental illness symptoms were probative of his statements’ truthfulness

(Resp. Br. at 47-48), but fail to acknowledge his history of hallucinations and hearing

voices, and ignore that this Court has held that such evidence is probative of credibility,

                                            15
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 19 of 35 PageID #: 315




and that barring psychiatric history of a key prosecution witness violates the right to

present a defense (see App. Br. at 62 (providing cases)). See also People v. Rensing, 14

N.Y.2d 210 (1964) (newly discovered evidence of testifying codefendant’s psychiatric

history, which included hallucinations, might have impacted jury’s assessment of his

testimony).

      Finally, contrary to the People’s arguments (Resp. Br. at 48), it was extremely

relevant to know whether Wilson “became aggressive if he drank” in light of the

toxicology report showing his blood alcohol content was .20 percent (147). This went

both to the likelihood of appellant’s version of events and reasonableness of her fear.

Fuentes v. T. Griffin, 829 F.3d. 233, 252-53 (2d Cir. 2016) (granting habeas relief when

People failed to turn over psychiatric records which “would have revealed a disorder

that both provided a basis for questioning [the complainant’s] credibility and provided

further support for [defendant’s] version of the events”). Thus, it was not improper (or

“vague) to ask Wilson’s sister if she knew about his history of alcohol abuse, or to use

Wilson’s records to “rebut[]” Shakeema Fortune, who claimed she had known Wilson

for 12 to 13 years, they were “like brother and sister” and saw each other regularly, and

she never saw him drunk or “stoned”; as counsel argued, “people who know him well

and see him regularly would know that he drinks a lot,” as the records illustrated

(Victoria Wilson: 74-75; Fortune: 133, 141-45; Colloquy: 146-48; Resp. Br. at 48).




                                           16
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 20 of 35 PageID #: 316




       B.     Specific Acts of Violence

       Appellant clearly preserved her claim that the court improperly refused defense

counsel’s request for DIRs relating to Wilson’s domestic violence against his child’s

mother, discussed in his medical records. That counsel said he was “going to ask” for

them was more than enough to convey he wanted them; the court made it equally clear

that it would not allow counsel to “dirty the victim” with allegations of past abuse and

record proof he lied to medical professionals about no longer drinking or doing drugs

(59-60). Counsel’s subsequent emphasis on the Seroquel issue did not negate his

request for the DIRs (see Resp. Br. at 52-53).

       Responding to the merits of the DIR-disclosure claim, the People argue that they

were not admissible (Resp. Br. at 54). Appellant agrees, but they still should have been

disclosed because the medical records gave counsel a good-faith basis to investigate

whether there was a relevant witness to the alleged domestic violence incidents, who

could testify to personal observations rather than hearsay. Indeed, one of the People’s

own witnesses might have been present.            To the extent the People attempt to

distinguish appellant’s case law authorizing disclosure/inquiry into bad acts, they do not

explain why there should be a different rule for a witness’s own conduct versus a

deceased victim’s in a justification case.

       As for precluding appellant from using Wilson’s medical records or cross-

examination to prove prior domestic violence (App. Br. at 63-64), the People respond

that it was proper because appellant did not establish she knew about it. Appellant

                                             17
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 21 of 35 PageID #: 317




relies on the national trend of allowing evidence of a victim’s prior violence on the issue

of whether he was the initial aggressor, regardless of the defendant’s knowledge about

his prior violence, and the People’s argument that the Court of Appeals declined to

revisit the New York rule requiring knowledge omits that the Court did so because, in

that case, it was impossible that the victim actually was the initial aggressor. People v.

Watson, 20 N.Y.3d 1018, 1019-20 (2013). The Court pointedly left open the possibility

that the New York rule could “be reconsidered in a case properly present[ing] th[e]

issue.” Id. at 1020.

                                     *      *      *

       Wilson’s failure to take Seroquel was not “alleged,” but proven by the toxicology

report, and restricting appellant’s right to present a defense by not letting her establish

the importance of this fact was not harmless beyond a reasonable doubt (Resp. Br.

at 49-51). While the jury knew Wilson was drunk and used cocaine somewhat recently

before death (id. at 49), that is not the same as the possibility he was having violent

hallucinations and hearing voices that night. Had appellant been permitted to explore

and establish this, it would have supported her account and undercut the People’s trial

and appellate arguments that Wilson’s 911 call “by itself” disproved justification.

Wilson’s records also would have impeached Fortune, who claimed appellant was

Wilson’s girlfriend, and evidence of Wilson’s acts of domestic violence, if true, would

have further supported appellant’s version of events. And, as discussed, appellant’s

outcry was both prompt and unambiguous; appellant described pushing herself upright

                                            18
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 22 of 35 PageID #: 318




before stabbing Wilson, making it clear she did not stab his legs despite thinking she

“must have”; the absence of a couch did not prove Wilson and appellant were sleeping

together because she could have easily slept in the recliner and generically referred to it

as a couch eight months later; and the mess in the apartment had no probative value

whatsoever because it was equally possible that Wilson caused it (Point I, ante).

       Thus, the People’s cases are inapplicable except for People v. Thompson, 111

A.D.3d 56, 65-68 (2d Dep’t 2013), in which this Court held it was not harmless to

preclude defense evidence that the victim identified someone else, because the

“People’s carefully controlled and abbreviated presentation” of that evidence through

their own witnesses “did not render the [defense] evidence . . . repetitive” or “satisfy

his right to present his own defense,” and the precluded defense evidence undermined

the conclusions that could be drawn from legally sufficient evidence.

                                       POINT IV
              THE PEOPLE’S CONCLUSORY AND SPECULATIVE
              RESPONSE FAILS TO SHOW THE DECEASED’S 911
              CALL WAS ADMISSIBLE AS A PRESENT SENSE
              IMPRESSION, AND THEIR CONTENTION THAT
              ANY ERROR WAS HARMLESS IS INCONSISTENT
              WITH THEIR POSITION THAT THE CALL
              DISPROVED JUSTFICATION “BY ITSELF.”
       In Point IV of appellant’s brief, she argues that the court improperly admitted

Wilson’s 911 call under the present sense impression hearsay exception (App. Br. at 67-

73). This Court should reject the People’s claim that appellant’s argument is meritless



                                            19
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 23 of 35 PageID #: 319




and any error was harmless (Resp. Br. at 58-63), because the first is conclusory,

requiring speculation and ignoring the relevant case law; and the second contradicts the

People’s trial and appellate emphasis on the 911 call’s importance to their case.

       The People point to no authority supporting their contemporaneity or

corroboration arguments, and make no effort to distinguish the decisions from this

Court and the Court of Appeals discussed in appellant’s brief. Instead, the People argue

the call must have been contemporaneous because Wilson used a present tense verb—

that a woman was “acting all crazy”—and they add that the background silence and

lack of detail about what the woman was doing was irrelevant (id. at 59). The problem

is that without knowing what Wilson meant, it is impossible to know whether his

statement was contemporaneous. For example, if he called because appellant was

yelling and throwing things, then the statement was not contemporaneous given the

background silence, regardless of him using the word “acting.”

       In any event, even if it was contemporaneous, the call’s contents were not

corroborated.3 The People rely on the fact that Wilson was found stabbed in a messy

apartment as corroboration that appellant was acting crazy, completely disregarding that

the mess could not be attributed to her and that the fact of Wilson’s death was not




3
  The People’s argument that the 911 call was relevant so long as the corroboration shows “it was
more likely than not that the stabbing was unjustified” (Resp. Br. at 60), misses the point. The present
sense impression inquiry is not about relevance but whether a hearsay statement is sufficiently reliable
to be admitted for its truth without the benefit of cross-examination. People v. Brown, 80 N.Y.2d 729,
736 (1993).


                                                  20
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 24 of 35 PageID #: 320




sufficient corroboration (id. at 59-60; see App. Br. at 70-72 (providing cases)). E.g., People

v. Watson, 100 A.D.2d 452, 453-59, 463-69 (2d Dep’t 1984) (deceased was beaten to

death with blunt instrument in her bathroom and defendant-landlord’s possession of

bloody clothing, shoes, and pliers was insufficient to demonstrate reliability of

deceased’s statement during phone call with friend that defendant was entering

apartment to fix a bathtub leak, since friend heard no background noise indicating

someone actually entered); see also Allstate Ins. Co. v. Stricklin, 93 A.D.3d 717, 718-19 (2d

Dep’t 2012) (mere fact accident had occurred insufficient to corroborate bystander’s

report of hit-and-run driver’s license plate).

       Ironically, the People accuse appellant of “speculati[ng]” that Wilson may have

been the one acting irrationally and that there may have been intervening events

between the 911 call and the attempted rape and stabbing, while themselves speculating

that “something was happening between defendant and Wilson that was serious enough

to compel Wilson to try to call in the police to remove defendant” (Resp. Br. at 61-62;

emphasis added). Of course, the People have no idea what that “something” was, and

concede the call was not about the stabbing and did not describe violence, threats, or

fear (id. at 61). After all, refusing Wilson’s sexual advances is not corroboration that

appellant was “acting all crazy.” If anything, the People’s theory supports appellant’s

description of Wilson acting crazy if he called 911 because she did not want to have sex

with him. Essentially, the People’s position is that they are allowed to speculate to help

support their theory of the case, but the defense may not offer plausible alternatives

                                             21
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 25 of 35 PageID #: 321




consistent with innocence.4 Notably, the People have no right in this context to view

the evidence in the light most favorable to them.

       Finally, the People’s argument that there is no “substantial probability” the 911

call affected the verdict (Resp. Br. at 62-63), is at odds with their reliance on the call as

proof of motive and their repeated insistence throughout their brief that the call, “by

itself,” disproved justification, the only issue for the jury (see Resp. Br. at 29, 40, 49).


                                             POINT V
               (A) THE PEOPLE IGNORE THEIR OWN EVIDENCE
               ESTABLISHING THAT POLICE CONTINUED
               QUESTIONING      APPELLANT   AFTER   SHE
               UNEQUIVOCALLY INVOKED HER RIGHT TO
               REMAIN SILENT; (B) THE PEOPLE’S MOLINEUX
               ARGUMENTS ILLUSTRATE THAT THE BENEFITS
               CARD EVIDENCE WAS CUMULATIVE AT BEST,
               AND SO ITS VALUE COULD NOT POSSIBLY
               OUTWEIGH ITS PREJUDICIAL IMPACT; AND THE
               SUPPRESSION AND MOLINEUX ERRORS WORKED
               IN TANDEM TO PAINT APPELLANT A LIAR WHEN
               HER JUSTIFICATION DEFENSE TURNED ON HER
               CREDIBILITY.
       Appellant argues in Point V of her brief that the court allowed inadmissible

evidence that undermined her credibility: (A) the court refused to suppress custodial

statements, obtained after she invoked her right to remain silent, about taking Wilson’s


4
  In another example of this, they argue that appellant’s use of Wilson’s phone soon after the 911 call
contradicted her statement that she thought the stabbing occurred around 3:00 a.m. (Resp. Br. at 33),
and that it is speculative to suggest Wilson allowed appellant to use his phone between the 911 call
and a stabbing hours later (id. at 62), only to later argue themselves that they needed the Molineux
evidence because the timing of appellant’s use of Wilson’s phone was not proof she had already
stabbed him (id. at 73).


                                                  22
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 26 of 35 PageID #: 322




property but denying use of his benefits card and naming a different friend she turned

to after the incident; and (B) the court allowed the People to present Molineux evidence

suggesting appellant did use Wilson’s benefits card, which did not serve its proffered

purpose of completing the narrative and was therefore unduly prejudicial (App. Br.

at 74-84).

       The People concede preservation, and respond that the record supported the

hearing court’s suppression ruling; that the probative value of the benefits evidence

outweighed any prejudice; and that any error as to either was harmless (Resp. Br. at 64-

75). Once again, the People’s arguments require ignoring facts unfavorable to them,

and should therefore be rejected.

                                            (A)

       Conceding that appellant asked to stop her videotaped interview with A.D.A.

Purce and that Detective Scandole did not re-administer Miranda warnings before taking

another statement the next morning, the People maintain that the court nevertheless

properly denied suppression because appellant requested only a temporary break in

questioning (Resp. Br. at 65-71). This entire argument is based on the videotaped

interview, in which appellant agrees—while crying and holding her head in her hands—

that she wants to “stop right now,” and Purce states, “just stop the tape for now.” But

Scandole, the People’s only hearing witness to testify about appellant’s interrogation,

repeatedly testified that appellant said that night, “I don’t want to talk about it anymore”

(214-16; emphasis added). So, even if appellant’s videotaped statement could be

                                            23
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 27 of 35 PageID #: 323




interpreted as merely requesting a break, the People’s own evidence establishes that she

also unambiguously and unequivocally invoked her right to remain silent, which

requires fresh Miranda warnings before questioning resumes. The People just ignore

Scandole’s testimony to argue otherwise.

                                           (B)

       The only basis the People now proffer for admitting benefit records and a welfare

fraud investigator’s testimony that someone used Wilson’s benefits card after his death

in locations near where appellant used her own, and that Wilson’s card permitted cash

withdrawals, is that this helped “complete the narrative” to establish time of death

(Resp. Br. at 72-74). But their discussion of ample other evidence of this fact illustrates

why the Molineux evidence was cumulative at best: his sister last saw him on

Thanksgiving (November 24); appellant’s statement and Shepard’s testimony placed the

incident “around Thanksgiving”; phone records showed that Wilson’s phone started

calling appellant’s contacts on November 29 (the same date of the 911 call, assuming,

arguendo, its admissibility); and the medical examiner testified that Wilson’s

decomposition was consistent with a late November death.                 The “additional

circumstantial” benefits evidence showed that his activity changed between November

22 and December 6, 2011, which was less helpful in pinpointing time of death.

Comparing Wilson’s and appellant’s card activity suggested only that she used his card

and had nothing to do with time of death.




                                            24
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 28 of 35 PageID #: 324




      Given its cumulative nature, the benefits evidence could not possibly have been

more probative than prejudicial (Resp. Br. at 74-75). The People claim that, because

they never argued appellant was guilty of an uncharged theft by using Wilson’s card,

there was no risk the jury would view it as motive or propensity evidence. But

appellant’s guilt of the uncharged theft was the only reasonable inference from the

benefits evidence and her admission to taking Wilson’s card, as the court recognized

(40-41), and it made her look like a thief and a liar given that she told police she never

used the card.

                                     *      *      *

      The People refuse to consider these intertwined errors together in claiming that

neither caused any harm. While true that the Miranda-violating statement was “a minor

part of the total of [appellant’s] statements,” it was undoubtedly significant to her

credibility, especially combined with the Molineux evidence, and the suppression error

was, thus, not harmless beyond a reasonable doubt (Resp. Br. at 71). Indeed, the People

fail to acknowledge that, using the statement at issue, the trial prosecutor’s opening

argument and summation attacked appellant’s credibility, including by explicitly making

the connection for the jury that the benefits evidence proved appellant lied to police

about not using Wilson’s card (JS. 308-09; 458-62, 471-72).

      The court’s charge could not have ameliorated any prejudice from the Molineux

error as the People suggest (Resp. Br. at 74-75), because the charge allowed the jury to

consider that appellant did, in fact, steal Wilson’s benefits, which proved she lied to

                                           25
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 29 of 35 PageID #: 325




police and clearly hurt her credibility—the key issue in this justification case (App. Br.

at 81-83). The People’s cases, again, are inapposite. See People v. Jackson, 8 N.Y.3d 869,

870-71 (2007) (any Molineux error in admitting defendant’s statement and testimony

about rape during which it was made was harmless, because no significant probability

jury would have acquitted defendant given victim’s prompt outcry, defendant’s access

to her home, medical evidence, and expert testimony explaining victim’s

inconsistencies); cf. People v. Rodriguez, 111 A.D.3d 856, 858 (2d Dep’t 2013) (harmless

error to admit hearsay testimony about complainant’s motive under state-of-mind

hearsay exception).

      The People the unfairness of restricting defense evidence (Point III, ante) while

allowing the People to use a statement that should have been suppressed, and

uncharged crime evidence that had no probative value, plus inadmissible hearsay (Point

IV, ante), all of which “resulted in a trial that was decidedly skewed in the People’s

favor.” People v. Hudy, 73 N.Y.2d 40, 58 (1988).


                                       POINT VI
             THE PROSECUTOR’S SUMMATION REMARKS
             WERE NOT FAIR COMMENT OR RESPONSE, AND
             THIS COURT SHOULD REVIEW THEM IN THE
             INTEREST OF JUSTICE BECAUSE THEY UNFAIRLY
             ATTACKED      APPELLANT’S    JUSTIFICATION
             DEFENSE IN A WEAK CIRCUMSTANTIAL CASE.
      Appellant’s final claim, in Point VI of her brief, is that the prosecutor’s

summation violated her rights to due process and a fair trial by: baselessly and


                                           26
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 30 of 35 PageID #: 326




offensively arguing appellant had a sexual “arrangement” with Wilson which somehow

proved he did not try to rape her; misrepresenting appellant’s outcry to Shepard; falsely

stating appellant admitted intent to kill and admitted trying to “cover up” the stabbing

to evade capture; inventing an illogical motive; and misstating the law on justification

(App. Br. at 85-95). Because the People fail to show that the remarks were fair

comment on the evidence or fair response to defense arguments, or harmless in this

weak circumstantial case with substantial proof of justification, this Court should order

a new trial.

       The People concede that the prosecutor argued that appellant and Wilson had a

sexual arrangement (Resp. Br. at 78-80). They defend this as a proper, though “not

certain,” inference from Fortune’s testimony that appellant was Wilson’s girlfriend; that

appellant said they were strangers and he let her live in his apartment rent-free, that the

apartment had only one bed and no couch; and that Wilson was twice appellant’s age.

First, the phone records completely undermined Fortune’s testimony, which the People

essentially abandon on appeal except to support the prosecutor’s remark. In any event,

since a girlfriend is not a prostitute, Fortune’s testimony did not support the suggestion

that appellant provided sex instead of rent money. Moreover, the remark is belied by

the record as a whole. Appellant did give Wilson $50 to $60 to help with miscellaneous

expenses during the one month she stayed with him and, again, there was somewhere

other than the bed for appellant to sleep. Wilson’s willingness to accept whatever she

could provide is unsurprising given he was an unemployed drug addict and not

                                            27
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 31 of 35 PageID #: 327




responsible for his own rent, and her willingness to sleep in a recliner was unsurprising

given she was homeless and could not afford real rent. Finally, the People accuse

appellant of overheated hyperbole by describing the prosecutor’s summation as

misogynistic and highly offensive, but it is easy to see how suggesting appellant was a

prostitute could have tainted the jury’s perception of her, even if the prosecutor never

intended the remarks to be misogynistic or offensive.

      Appellant does not “misunderstand[]” the prosecutor’s suggestion that Wilson’s

attempt to have sex with appellant against her will was not attempted rape because of

their purported sexual relationship (Resp. Br. at 79):

                   Maybe the deal got renegotiated. Maybe he tried to
             have sex with her. I am not saying he didn’t try to have sex
             with her. Just because you don’t want to have sex with
             someone doesn’t mean that they are trying to rape you, okay.
             One is totally different from another (452).
                                     *      *      *
                    She wanted him dead because he had the nerve to not
             only try and maybe change the arrangements that she had
             for her living there, or maybe he was trying to have sex with
             her, she just didn’t feel like it . . . (468)

                                     *      *      *
             [Fortune’s testimony that appellant was Wilson’s] girlfriend,
             and a possessive one at that, . . . [is] how you know that there
             was some arrangement or that they may have been even
             boyfriend and girlfriend, that she was consensually having
             sex with him and maybe on November 29th he wanted to
             have sex, she didn’t. That doesn’t mean it’s rape, that just
             means I didn’t want to have sex with him, okay (473).




                                           28
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 32 of 35 PageID #: 328




It is true that the prosecutor followed the first of these two remarks with speculation

that the sexual arrangement was relevant to motive (Resp. Br. at 79; see post, pp. 30), but

the prosecutor’s final remark clearly implied that the jury should not credit appellant’s

description of an attempted rape because of her purported sexual relationship with

Wilson. No preceding or subsequent remarks altered that. Moreover, the People ignore

that appellant’s statements describing attempted rape were corroborated by the phone

records showing that Wilson called her incessantly after he first subjected her to

unwanted sexual touching, and Shepard’s testimony about her outcry, facial swelling,

and upset demeanor. In contrast, the prosecutor’s position that Wilson tried to have

sex that night without force was purely speculative, and, thus, not fair comment (Resp.

Br. at 79-80).

       The People also disregard this Court’s decisions refuting their claim that telling

the jury that appellant admitted intent to kill—when she had not—was a “proper

inference” because she admitted stabbing him as he tried to rape her (Resp. Br. at 81;

see App. Br. at 87-89 (providing cases)). Significantly, the prosecutor did not ask the

jury to infer intent to kill, but expressly stated that appellant admitted it. Similarly, the

prosecutor did not merely argue that a “cover up” could be inferred from the evidence;

she argued that appellant admitted locking Wilson’s door and fleeing to engage in a

cover up, and the People make no effort to explain why it was acceptable for the

prosecutor to put these false admissions into appellant’s mouth.




                                             29
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 33 of 35 PageID #: 329




      With respect to appellant’s outcry, the prosecutor misstated the record to argue

it was “a couple of hours” after Shepard picked her up, and merely an “excuse” to

convince Shepard to let her stay with him, and a threat to kill Shepard, too, if he tried

to have sex with her (455-56, 479; see App. Br. at 87). Continuing to insist the outcry

was “hours later when it was apparent that Shepard would not take her into his home,”

the People claim it was fair comment to label it an excuse “to persuade Shepard” to let

her stay by reassuring him “she would not do the same to him” (Resp. Br. at 80). But

there was no evidence as to when the outcry occurred once Shepard brought appellant

home, or that she disclosed the attempted rape after Shepard eventually told her she

could not stay. And, the People do acknowledge the inflammatory remark that the

outcry was intended to convey to Shepard, “don’t you try and have sex with me because

I’m telling you what happened to Anthony Wilson, I’ll do the same thing” (456).

      Defending the prosecutor’s fabrication of a motive as “fair inference” (Resp. Br.

at 82), the People ignore that it was based on speculation of a sexual arrangement and

that the 911 call occurred before the stabbing (after the prosecutor successfully objected

to defense counsel’s equally plausible theory that the call occurred afterward). E.g.,

People v. Schatz, 37 A.D.2d 584, 585 (2d Dep’t 1971) (“the facts from which [motive]

may be inferred must be proved,” not “imagined”). Moreover, the People dispute

appellant’s argument that it made no sense for her to kill Wilson simply for kicking her

out, by responding that “she lost nothing by killing him” (id.). That, obviously, is

untrue, since she lost her freedom. Ironically, they now argue that she was angry

                                           30
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 34 of 35 PageID #: 330




enough to kill because she had nowhere else to go, having told the jury without record

support that she did have places to stay other than Wilson’s apartment and this was

why it was unbelievable that Wilson’s previous sexual advances crossed the line.

       The People’s position that the prosecutor did not misstate the law on justification

is unresponsive to appellant’s claims, which are that the prosecutor argued appellant

admitted intent to kill “by virtue of raising self-defense,” flouting well-settled law that

a justification defense does not dilute the People’s burden to prove intent; and the

prosecutor improperly told the jury that appellant was “not entitled” to her defense

unless Wilson was actually trying to rape her, when the issue was whether appellant

reasonably believed this ((App. Br. at 36-37 (quoting the remarks), 91-92 (providing

cases)). The People address only the claim that the court allowed the prosecutor to

dilute her burden by stating that justification applies “in very limited circumstances”

based on “very specific” criteria, over defense objection to her instructing the jury,

arguing that the court’s later charge cured any error. The People do not dispute that

the court sustained the prosecutor’s objection when defense counsel accurately said the

People had to meet “a very high standard” to prove guilt with circumstantial evidence.

       Nor do the People dispute appellant’s claim that the court treated the parties’

arguments and objections unevenly in summation (App. Br. at 92-94).                  They

nevertheless maintain that the court’s instructions that attorneys’ arguments were not

evidence, before and after summations, “alleviated any prejudice,” but they cite cases

in which the court also gave curative instructions (Resp. Br. at 83-84). Here, any

                                            31
Case 1:20-cv-02196-KAM Document 1-4 Filed 05/14/20 Page 35 of 35 PageID #: 331




purported curative instructions only made clear that the court agreed with the

prosecutor’s theory of the case. The People point out that “so many of defendant’s

objections were on the grounds of no evidentiary support or of misstating the evidence,

and the court responded to those objections by instructing the jury that their memory

of the evidence controlled” (Resp. Br. at 83-84). But the court’s remarks were in the

context of overruling the defense objections, after repeatedly sustaining similar

objections by the prosecutor—even when defense counsel’s remarks had record

support (App. Br. at 92-94; see 414, 432-33, 435-36, 439-40).

      Accordingly, this Court should reverse and order a new trial.


                                   CONCLUSION

             FOR THE REASONS SET FORTH IN APPELLANT’S
             MAIN BRIEF AND THIS REPLY, APPELLANT’S
             CONVICTION SHOULD BE REVERSED AND THE
             INDICTMENT DISMISSED (POINT I).      AT A
             MINIMUM, THERE MUST BE A NEW TRIAL (POINTS
             II-VI).

                                               Respectfully submitted,


                                               Paul Skip Laisure
                                               Attorney for Defendant-Appellant
                                               Appellate Advocates
                                               111 John Street – 9th Floor
                                               New York, New York 10038

Tammy Linn
Of Counsel
November 2017



                                          32
